DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 03/14/2022 claims, is as follows: Claims 16, and 19 have been amended; Claims 17-18, and 21 have been canceled; Claims 1-15 have been withdrawn; and claims 16, 19-20, and 22-24 are pending.
Note: 
It is noted that Per 37 CFR 1.121, section “(c),” – “The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended. The text of pending claims not being currently amended, including withdrawn claims, must be presented in clean version, i.e., without any markings.”
Claims 1-15 are given the status identifier, “Withdrawn” but no text of withdrawn claims are given. For the record, these claims are taken as being “Canceled”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 19-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 16:
The phrase “and/or” in line 9 renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. The resulting claim(s) does not clearly set forth the metes and bounds of the patent protection desired. Specifically, it is unclear whether the limitations following the phrase are part of the claimed invention. 
For the purpose of substantive examination, it is presumed that “and/or” is presumed to read “or”. 
In claim 19 (similarly applying to claim 22):
The phrase “The method of claim 18” renders the claim indefinite because the claim cannot depend on a canceled claim. 
For the purpose of substantive examination, it is presumed that claim 19 depends on claim 16 and claim 22 depends on claim 16.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190099836, newly cited), in view of Zhang (CN 105252002, previously cited) and Romano (US 20180126649, newly cited)
Regarding Claim 16, Wang discloses  a method for providing a variable pressure environment (para. 0022-0023) (it is noted the pressure within an enclosure 12 changes between the process of extracting air by vacuum pump 34 and the process of introducing inert gas into the enclosure 12), comprising: 
at step a1, controlling a vacuum pump (vacuum pump 34) to vacuumize a seal pressure vessel (sealed enclosure 12) (para. 0019); 
at step a2, controlling a first inert gas source (a supply of inert gas 30) to inject inert gas (inert gas) into the seal pressure vessel (sealed enclosure 12) in a vacuum state until a pressure in the seal pressure vessel reaches a hyperbaric pressure (elevated pressure) (para. 0019); 
at step a3, performing a manufacturing process (additive manufacturing of an article) in the seal pressure vessel that is under the hyperbaric pressure (elevated pressure) (para. 0020), wherein the manufacturing process comprises additive manufacturing (additive manufacturing), wherein the additive manufacturing (additive manufacturing) comprises: feeding raw materials (raw materials 24) to the seal pressure vessel (sealed enclosure 12) (para. 0017); heating and melting the raw materials fed to the seal pressure vessel (sealed enclosure 12) (para. 0017); and performing additive accumulation using the melted raw materials according to a preset path plan (para. 0018). 
Wang does not disclose:
injecting inert gas into the seal pressure vessel in the vacuum state through a storage vessel of the inert gas; 
at step a4, releasing the hyperbaric pressure in the seal pressure vessel; 
at step a5, taking out a manufactured part from the seal pressure vessel; 
wherein when at least one of the step a2 and step a3 is performed, the method further comprises: 
at step b1, based on control on a pressure inside the storage vessel of the inert gas, controlling the storage vessel of the inert gas to implement dynamic compensation for a positive deviation or a negative deviation of the pressure in the seal pressure vessel compared with a target pressure.
However, Zhang discloses a method (additive manufacturing), wherein after completing the additive manufacturing process, 
at step a4, releasing the hyperbaric pressure (pressure) in the seal pressure vessel (high pressure container 10) (para. 0025); 
at step a5, taking out a manufactured part (additively manufactured part) from the seal pressure vessel (high pressure container 10) (para. 0026). 

    PNG
    media_image1.png
    250
    502
    media_image1.png
    Greyscale

Romano discloses a method (three-dimensional printing process), 
wherein when the step a3 is performed (during 3D printing), the method further comprises: 
at step b1, based on control on a pressure inside the storage vessel of the inert gas (gas recycling system; annotated fig. 8) (it is noted the valve at outlet 872, which controls the pressure inside the gas recycling system, is controlled by a controller based on the pressure sensor of the enclosure 826/chamber), controlling the storage vessel of the inert gas (gas recycling system) to implement compensation for a positive deviation or a negative deviation of the pressure in the seal pressure vessel (enclosure 826/chamber) compared with a target pressure (para. 0155, 0271, 0262, and lines 1-6 of para. 0211; fig. 8) (it is noted the gas recycling system is a closed loop system. It collects gas from the outlet 872, filters the gas at 830 and 835, and injects gas into the enclosure 826. The pressure sensor measures the pressure within the enclosure. Based on the measured sensor, discharge valve at the outlet is controlled to let out any excessive gas. When gas flows from the enclosure 826 to the gas recycling system 830 and 835 due to pressure difference, compensation for the positive deviation or the negative deviation of the pressure in the enclosure compared with the target pressure is performed). 

[AltContent: textbox (Gas recycling system)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    481
    402
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to include the steps of releasing the hyperbaric pressure in the seal pressure vessel and taking out the manufactured part as taught by Zhang. Such steps are known in the conventional gas-assisted additive manufacturing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to include the storage vessel of the inert gas, such that based on control on the pressure inside the storage vessel of the inert gas, controlling the storage vessel of the inert gas to implement compensation for the positive deviation or the negative deviation of the pressure in the seal pressure vessel compared with the target pressure as taught by Romano. Advantageously, the method allows the system of Wang to recycle gas from the outlet of the seal pressure vessel and get introduced back into the seal pressure vessel. Doing so would eliminate debris floating in the processing chamber, thereby yielding high quality manufactured part (para. 0007-0008 of Romano). The modification results in the first inert gas source (supply of inert gas 30 of Wang) injects inert gas into the seal pressure vessel (sealed enclosure 12 of Wang) in the vacuum state through the storage vessel of the inert gas (gas recycling system of Romano). 

Regarding Claim 19, Wang discloses  the method, wherein the fed metal raw materials (raw materials 24) are in the form of a powder (metal powder) (para. 0019). 

Regarding Claim 22, Wang discloses  the method, wherein a laser beam (laser) is used for heating and melting the raw materials (raw materials 24) (para. 0017).

Regarding Claim 23, Romano discloses the method, wherein the step b1 comprises: 
controlling injection of the inert gas into the storage vessel of the inert gas (gas recycling system 830 and 835; annotated fig. 8) (para. 0262 and para. 0271, lines 1-5) (it is noted valve at outlet 872 controls gas into the gas recycling system); and
controlling injection of the inert gas into the seal pressure vessel (enclosure 826/chamber) (para. 0262) (it is noted valve at inlet 842, 840 controls gas into the enclosure); 
wherein release of the inert gas in the seal pressure vessel (enclosure 826) is controlled by a difference of pressures between the seal pressure vessel (enclosure 826) and the storage vessel of the inert gas (gas recycling system) (para. 0155 and 0271) (it is noted gas flows from the enclosure 873 to the gas recycling system 830 and 835 through outlet due to the pressure difference). 
[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    481
    402
    media_image2.png
    Greyscale

[AltContent: textbox (Gas recycling system)]


Regarding Claim 24, the modification of Wang, Zhang, and Romano discloses substantially all the claimed features as set forth above, except:
when at least one of the step a2 and step a3 is performed, the method further comprises: 
at step b2, adjusting a temperature in the seal pressure vessel; 
wherein the step b2 comprises: 
cooling the inert gas to be injected into the seal pressure vessel and heating the inert gas in the seal pressure vessel.
However, Romano further discloses:
when step a3 (3D printing) is performed, the method further comprises: 
at step b2, adjusting a temperature in the seal pressure vessel (enclosure/processing chamber); 
wherein the step b2 comprises: 
cooling the inert gas to be injected into the seal pressure vessel and heating the inert gas in the seal pressure vessel (enclosure/processing chamber) (“the gas may be heated and/or cooled) (para. 0156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to adjust the temperature in the seal pressure vessel by cooling and heating the inert gas to be injected into the seal pressure vessel as taught by Romano, in order to fit desired application of additive manufacturing that yield desired result of the manufactured part (para. 0006 of Romano). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Wang (US 20190099836, newly cited), Zhang (CN 105252002, previously cited), and Romano (US 20180126649, newly cited), in view of Wahl (US 20180178326, newly cited)
Regarding Claim 20, the modification of Wang, Zhang, and Romano discloses substantially all the claimed features as set forth above, except wherein the additive manufacturing implemented by the step a3 further comprises: 
controlling a second inert gas source to provide a gas pressure for injecting raw material powder, wherein the second inert gas source is controlled to be isolated from the seal pressure vessel when the seal pressure vessel is vacuumized.
However, Wahl discloses an additive manufacturing (vacuum SLS method for additive manufacture of metallic components) implemented by the step a3 (during additive manufacturing) further comprises: 
controlling a second inert gas source (gas stream) to provide a gas pressure for injecting raw material powder (metal powder), wherein the second inert gas source (gas stream) is controlled to be isolated from the seal pressure vessel (vacuum chamber 14) when the seal pressure vessel is vacuumized (para. 0026) (it is noted the gas stream is provided in a pressure-tight feed line 30 which is isolated from the vacuum chamber 14).

    PNG
    media_image3.png
    424
    395
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to control the second inert gas source that is isolated from the seal pressure vessel to inject raw material powder as taught by Wahl. Doing so would ensure powder is provided to target area during additive manufacturing of the component (para. 0006-0008 of Wahl). 

Response to Amendment
With respect to drawing objection: since amendment made to the Specification, drawing objection is withdrawn. 
With respect to Specification and Abstract objections: since amendment made to the Specification, the Specification and Abstract objections are withdrawn. 
With respect to claim objections: since amendment made to the claim, the claim objections are withdrawn.  
With respect to rejection 112a and 112b: since amendment made to the claims, rejections 112a and 112b are withdrawn.  

Response to Arguments
Applicant’s arguments in the Remarks filed on 03/14/2022, have been considered but are moot in view of the new ground of rejections presented in the present Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silidker (US 201901600529) discloses “Furnace for Sintering Printed Objects”
Bandyopadhyay (US 20170361600) discloses “Additive Manufacturing of Composite Materials with Composite Gradient”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761